DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 56-66 and 73-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/22/21.  Claims 1-55 were previously cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 67 recites in part, “on the pile carrier a loading aid can be positioned.”  This portion of the claim is drafted in such a way that it is unclear if the loading aid is necessary required.  
Claim 68 recites, “a loading aid.” Is this the same loading aid previously recited?
Claim 68 recites the limitations "the first location" and “the second location.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 70 recites, “an alignment aid.” Is this the same alignment aid previously recited?  
Claim 71 recites the limitations "the support plane" and “the light projection.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 72 recites the limitation "the frame."  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the use of many “and/or” terminologies throughout the claims renders large parts of the claims optional.  The extent of the claims’ scope are therefore difficult to ascertain.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 67-70 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki US 2016/0004200 (“Taki”).
Regarding claim 67, Taki disclosed a device, wherein the device is suitable for stacking flat material sheets, including metal sheets from a sheet metal printing machine that comprises at least one printing or coating unit, said device comprising:
at least one pile delivery (110) with a stacking space, above which incoming material sheets can be conveyed by a conveyor system (see at least Figure 1) and can be deposited there, one on top of the other, to form a pile, and comprising 
a pile carrier (14) that is movable vertically within the stacking space, wherein a stop means (12) for aligning the material sheets flush along the upstream pile side during pile formation is provided, along with a stop means (13) for aligning the material sheets flush along the downstream pile side during pile formation, and wherein on the pile carrier a loading aid (either the top surface of 14 or 142 in an alternate embodiment) can be positioned, on which the pile to be formed can be received, 
characterized in that a positioning aid (500) having one or more alignment aids (510) that are used for positioning the loading aid in the transport direction is provided, which can be used to define a location of the loading aid in a first position, in which the downstream edge of said loading aid is aligned vertically with the downstream stop means or is offset at most slightly, i.e., by up to 20 mm as viewed along the transport direction, in particular upstream (see Figure 6), and a location in a second position, in which the upstream edge of the loading aid is aligned vertically with the upstream stop means or is offset at most slightly, i.e., by up to 20 mm, as viewed along the transport direction, in particular downstream (as can be seen in Figure 6).  

Regarding claim 69, Taki disclosed the first position can be defined and/or indicated by the first alignment aid, and the second position can be defined and/or indicated by the same first alignment aid (see at least paragraph 0028), which is capable of being moved along the transport direction.
Regarding claim 70, Taki disclosed the positioning aid comprises a data processing means in which a data processing program is run, which on the output side is in signal communication with a drive device for positioning an alignment aid (11) for the loading aid, and on the intake side is in signal communication with an interface, via which information relating to the required position of the pile on the loading aid and/or information relating to the format of the material sheets to be stacked and/or information from position data stored for the planned production run and/or pile location can be supplied to the positioning aid (see at least paragraphs 0028 and Figure 3).  
Regarding claim 72, Taki disclosed the upstream stop means is mounted fixed relative to the frame along the direction of transport under operating conditions, and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658